                                          Case 5:17-cv-00220-LHK Document 901 Filed 10/15/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                  Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER INSTRUCTING QUALCOMM
                                                                                            TO FILE UNDER SEAL
                                  14             v.                                         UNREDACTED VERSIONS OF THE
                                                                                            EXHIBITS TO QUALCOMM’S
                                  15     QUALCOMM INCORPORATED, et al.,                     MOTION TO STRIKE AND MOTION
                                                                                            TO EXCLUDE
                                  16                    Defendants.
                                                                                            Re: Dkt. Nos. 797, 799
                                  17

                                  18          On August 30, 2018, Defendant Qualcomm, Incorporated (“Qualcomm”) filed (1) a
                                  19   motion to strike portions of the rebuttal expert report of Dr. Robert Akl, ECF No. 797; and (2) a
                                  20   motion to exclude the opinions of Richard Donaldson. ECF No. 799. With both evidentiary
                                  21   motions, Qualcomm filed the redacted versions of several accompanying exhibits that Qualcomm
                                  22   seeks to seal. See ECF Nos. 798 & 800 (Qualcomm’s motions to file under seal the two
                                  23   evidentiary motions and accompanying exhibits). Qualcomm filed under seal unredacted versions
                                  24   of its evidentiary motions, see ECF Nos. 798-4 & 800-4, but Qualcomm failed to file under seal
                                  25   unredacted versions of the accompanying exhibits, as is required by Civil Local Rule 79-
                                  26   5(d)(1)(D).
                                  27
                                                                                        1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER INSTRUCTING QUALCOMM TO FILE UNDER SEAL UNREDACTED VERSIONS OF THE
                                       EXHIBITS TO QUALCOMM’S MOTION TO STRIKE AND MOTION TO EXCLUDE
                                          Case 5:17-cv-00220-LHK Document 901 Filed 10/15/18 Page 2 of 2




                                   1          The Court hereby ORDERS Qualcomm to file under seal unredacted versions of the

                                   2   exhibits accompanying (1) Qualcomm’s motion to strike portions of the rebuttal expert report of

                                   3   Dr. Robert Akl; and (2) Qualcomm’s motion to exclude the opinions of Richard Donaldson.

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: October 15, 2018

                                   7                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                       2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER INSTRUCTING QUALCOMM TO FILE UNDER SEAL UNREDACTED VERSIONS OF THE
                                       EXHIBITS TO QUALCOMM’S MOTION TO STRIKE AND MOTION TO EXCLUDE
